DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vehicle occupant" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the use" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the presence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16, Applicant is required to clarify “dynamic behavior” of the vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGrazia et al. (US 2016/0272112) in vew of Dulin (US 6,922,622) and Ireri (US 2017/0240022).
As per claim 1, DeGrazia et al. disclose an occupant detection system (figure 1) in a vehicle (100) comprising:
a global positioning sensor (GPS) sensor 106) operative to detect a vehicle location during operation of the vehicle (paragraphs 0032 and 0045); 
a motion sensor in a form of an ultrasonic sensor (142) within a vehicle cabin operative to detect a presence of the vehicle occupant (140, paragraph 0035);
a camera (108) operative to capture photographs/videos of the vehicle occupant (paragraphs 0040-042) and an addition of an infrared night vision camera to capture images in vehicle’s interior (paragraph 0044); 


a transmitter in a form of a cellular communication unit (118) operative to transmit an alert in response to a detection of the presence of the vehicle occupant (paragraph 0055).
DeGrazia et al. disclose the instant claimed invention except for a door sensor operative to detect a vehicle door state; a pressure sensor operative to detect a vehicle seat usage in response to a weight on a vehicle seat; and an infrared camera operative to detect a thermal signature of the vehicle occupant.   
Dulin et al. disclose a similar system of preventing passenger entrapment and heat suffocation (10, figure 1) comprise a door sensor (64) operative to detect a vehicle door state (open/close; col. 9, lines 33-45); a motion sensor (42) for detecting motion within a vehicle (col. 9, lines 17-19); a temperature sensor (40) for sensing temperature in a passenger compartment (col. 8, lines 54-58); a pressure sensor (46) operative to detect a vehicle seat usage in response to a weight on a vehicle seat (col. 9, lines 20-22); and a control unit (12) employs an occupancy state algorithm to determine a nature and location of occupant(s) of a vehicle (col. 8, lines 28-35, col. 9, lines 61-63) configured to determine a presence of the occupant(s) based upon receiving indication from the above sensors and other sensors and transmit synthesized/prerecorded message including GPA locator coordinates to a remote location to alert a worsen condition to a rescue personnel (col. 10, line 62 through col. 11, line 9); and 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the door sensor, the pressure sensor and the infrared camera as taught by Dulin et al. and Ireri in the system as disclosed by DeGrazia et al. for the purpose of detecting the child is trapped behind in the vehicle under the extreme condition and locally and remotely alert the rescuers to rescue the child and automatically provide some measure of relief from the overheated vehicle compartment while waiting for the rescuer arrive.
As per claim 2, Since DeGrazia et al. disclose the global positioning sensor (GPS) sensor 106) operative to detect a vehicle location during operation of the vehicle (paragraphs 0032 and 0045), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to know the GPS sensor as disclosed by DeGrazia et al. could be configured to detect the vehicle location during operation of the vehicle being indicative of a school, a shopping mall or any other public location depend upon customer choice.
As per claim 3, as mentioned in claim 1 above, Dulin et al. disclose the vehicle door state being indicative of a passenger door opening and closing (col. 9, lines 33-45).

As per claim 5, DeGrazia et al. further disclose a CO sensor (128, figure 1) and wherein the predicted presence of the vehicle occupant being detected in response to a CO level measured by the CO sensor (paragraphs 0045-0046).
As per claim 6, DeGrazia et al. further disclose an HVAC system and wherein the HVAC system is engaged to reduce a temperature of the vehicle cabin in response to the detection of the thermal signature of the vehicle occupant (paragraphs 0052 and 0071); and on the other hand, Dulin et al. is also disclosed the safety system starts air conditioning when the presence of occupant being trapped inside the vehicle (see abstract).
As per claim 7, DeGrazia et al. disclose the alert being transmitted to an emergency services provider (136, 138, paragraphs 0042 and 0056).
As per claim 8, DeGrazia et al. disclose alert being transmitted to a mobile device (paragraph 0045).
As per claims 10-20, the method claims 10-20 are essentially the same in scope as system claims 1-9 above and are rejected similarly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soifer (US 9,796,371) discloses a vehicular heatstroke prevention system (100, figure 1) that activates vehicle air condition (AC) and contacts an emergency personnel in response to sensed signals from the vehicle door sensor, engine sensor, carbon sensors and temperature sensor.
Justice et al. (US 9,227,484) discloses the unattended vehicle passenger detection system (figure 1) that provides an external alert and contact recipient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
November 24, 2021